Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 1 of 33 Page ID #:358



  1   POMERANTZ LLP
      Jordan L. Lurie, State Bar No. 130013
  2
      jllurie@pomlaw.com
  3   Ari Y. Basser, State Bar No. 272618
      abasser@pomlaw.com
  4   1100 Glendon Avenue, 15th Floor
      Los Angeles, CA 90024
  5   Telephone: (310) 432-8492
  6
      THE LAW OFFICE OF ROBERT L. STARR
  7   Robert L. Starr, State Bar No. 183052
      robert@starrlaw.com
  8   23901 Calabasas Road, Suite 2072
      Calabasas, CA 91302
  9
      Attorneys for Plaintiff
 10

 11
                                  UNITED STATES DISTRICT COURT
 12
                 CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 13

 14   GARY GIBSON, individually and on behalf             Case No. 2:20-cv-00769-CJC-GJS
      of all others similarly situated,
 15
                         Plaintiff,                       CLASS ACTION
 16
                            vs.                           SECOND AMENDED COMPLAINT
 17                                                       FOR:
      JAGUAR LAND ROVER NORTH
 18   AMERICA, LLC, and DOES JLRNA 1                      (1) VIOLATION OF CALIFORNIA
      through 10, inclusive,                                  BUSINESS AND PROFESSIONS
 19                                                           CODE, SECTION 17200, et seq.
                        Defendants.
 20                                                       (2) VIOLATION OF THE CONSUMERS
                                                              LEGAL REMEDIES ACT, CAL. CIV.
 21                                                           CODE SECTION 1770, et seq.
 22

 23                                                       JURY TRIAL DEMANDED
 24

 25

 26
 27

 28


                                      SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 2 of 33 Page ID #:359



  1          Plaintiff Gary Gibson (“Plaintiff”), individually and on behalf of all other members of

  2   the public similarly situated, brings this action against Defendant Jaguar Land Rover North

  3   America, LLC (“Defendant” or “JLRNA”), upon information and belief, except as to his own

  4   actions, the investigation of his counsel, and the facts that are a matter of public record, and

  5   alleges as follows:

  6                                           INTRODUCTION

  7          1.      This class action arises out of JLRNA’s failure to accurately and

  8   comprehensively identify the vehicle parts that should properly be classified as “high-cost

  9   emissions warranty parts” under California’s emission control system warranty requirements

 10   and covered under the emissions warranty for 7-years and 70,000 miles.

 11          2.      Instead, in order to minimize JLRNA’s warranty exposure, JLRNA has

 12   unilaterally limited the parts that should be covered under the emissions warranty for 7-years

 13   and 70,000 miles, including the parts specifically identified by Plaintiff.

 14          3.      By not comprehensively identifying the parts that should be included as “high-

 15   cost” warranty parts, Jaguar is able to limit the warranty coverage for those parts to only 3-years

 16   and 50,000 miles.

 17          4.      By this action, Plaintiff seeks reimbursement for, inter alia, all out of pocket

 18   costs paid for repairs that should have been covered under the 7-years and 70,000-mile

 19   emissions warranty for the in tank fuel pump and an injunction to compel JLRNA to properly

 20   identify the in tank fuel pump as a high-priced warranty part.

 21          5.      The in tank fuel pump in the Class Vehicles is a high-cost warranty part, as

 22   demonstrated below.

 23                                            BACKGROUND

 24          6.      For decades, JLRNA has been in the business of importing and distributing

 25   JLRNA vehicles in the State of California, with the intent to sell JLRNA vehicles to consumers

 26   in California. As such, the JLRNA vehicles have been subject to state and federal regulations

 27   regarding both emissions standards and regarding JLRNA’s obligations to provide consumers

 28   with warranties relating to emissions parts.
                                                      Page 1
                                    SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 3 of 33 Page ID #:360



  1          7.      Specifically, dating back over 20 years, California Code of Regulations, Title 13,

  2   Section 2035, et seq., entitled “Emission Control System Warranty Requirements for 1990 and

  3   Subsequent Model Year Passenger Car, Light-Trucks, and Medium-Duty Vehicles and Engines

  4   (“the CCR”) has required JLRNA to identify to the California Air Resources Board (“CARB”)

  5   all vehicle parts that are “high-priced” “warranted parts,” and has required JLRNA to provide a

  6   7-year 70,000-mile warranty to California consumers relating to all “high-priced” “warranted

  7   parts.” This provision is sometimes referred to as the “High-Cost Emissions-Related Parts

  8   Warranty” or the “California Emission Control System Warranty.”

  9          8.      The CCR very clearly defines the methodology that JLRNA is required to use in

 10   order to identify which parts should be covered by the 7-year 70,000-mile warranty.

 11          9.      Pursuant CCR Section 2035, with regard to 1990 and subsequent model year

 12   vehicles, a “warranted part” is defined as, “any part installed on a motor vehicle or motor

 13   vehicle engine by the vehicle or engine manufacturer, or installed in a warranty repair, which

 14   affects any regulated emission from a motor vehicle or engine which is subject to California

 15   emission standards.”

 16          10.     Furthermore, CCR Section 2037(b) states: “The manufacturer of each motor

 17   vehicle or motor vehicle engine shall warrant to the ultimate purchaser and each subsequent

 18   purchaser that the vehicle or engine is:

 19          (1)     Designed, built, and equipped so as to conform with all applicable regulations

 20                  adopted by the Air Resources Board pursuant to its authority in chapters 1 and 2,

 21                  part 5, division 26 of the Health and Safety Code; and

 22          (2)     Free from defects in materials and workmanship which cause the failure of a

 23                  warranted part to be identical in all material respects to the part as described in

 24                  the vehicle or engine manufacturer's application for certification, including any

 25                  defect in materials or workmanship which would cause the vehicle's on-board

 26                  diagnostic malfunction indicator light to illuminate, for a period of three years or

 27                  50,000 miles, whichever first occurs; and

 28
                                                     Page 2
                                   SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 4 of 33 Page ID #:361



  1          (3)     Free from defects in materials and workmanship which cause the failure of a

  2                  warranted part described in section (c) below for seven years or 70,000 miles,

  3                  whichever first occurs.”

  4          11.     California Code of Regulations Section 2037(c) deals with “high-priced

  5   warranted parts” under the California Emission Control System Warranty and states:

  6          (1)     Each manufacturer shall identify in its application for certification the “high-

  7                  priced” warranted parts which are:

  8                  (a)     For 1990 through 2007 model year vehicles: [i] included on the Board's

  9                          “Emissions Warranty Parts List” as last amended February 22, 1985,

 10                          incorporated herein by reference, and; [ii] have an individual replacement

 11                          cost at the time of certification exceeding the cost limit defined in section

 12                          (c)(3);

 13                  (b)     For 2008 and subsequent model year vehicles: [i] subject to coverage as a

 14                          warranted part in section (b)(2) above, and; [ii] have an individual

 15                          replacement cost at the time of certification exceeding the cost limit

 16                          defined in section (c)(3).

 17          (2)     The replacement cost shall be the retail cost to a vehicle owner and include the

 18                  cost of the part, labor, and standard diagnosis. The costs shall be those of the

 19                  highest-cost metropolitan area of California.

 20          (3)     The cost limit shall be calculated using the following equation:

 21                          Cost limit {n)} = $300 x (CPI{n-2]}/ 118.3)

 22                          Cost limit {n) is the cost limit for the applicable model year of the vehicle

 23                          rounded to the nearest ten dollars.

 24          12.     In summary, any part that either effects a vehicle’s emissions, or causes a

 25   vehicle's on-board diagnostic malfunction indicator light to illuminate is, for the purpose of

 26   determining coverage under CCR, considered a “warranted part.” If a part is a “warranted part,”

 27   the part shall have a 3-year 50,000-mile warranty.

 28
                                                     Page 3
                                   SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 5 of 33 Page ID #:362



  1          13.     However, if the part is a “high-priced” warranted part, as defined by 2037(c) of

  2   the CCR, the part, the labor cost of diagnosing the part failure, and the labor cost of replacing

  3   the part shall have a 7-year 70,000-mile emissions warranty pursuant to the High-Cost

  4   Emissions-Related Parts Warranty.

  5                                        JLRNA’S CONDUCT

  6          14.     At all times herein relevant, for each new motor vehicle intended to be

  7   distributed by JLRNA in the State of California, at the time of distribution, JLRNA has

  8   purported to accurately notify CARB of the parts which should be covered under the 7-year

  9   70,000-mile California emissions warranty.

 10          15.     Furthermore, at all times herein relevant, for each new vehicle intended to be

 11   distributed by JLRNA in the State of California, at the time of distribution, JLRNA has

 12   purported to provide accurate written warranty documents with the vehicle, including a

 13   document entitled “Passport to Service,” which purports to accurately identify all of the vehicle

 14   parts that are covered under the 7-year 70,000-mile California emissions warranty.

 15          16.     JLRNA has engaged in a systematic business practice of omitting from the

 16   JLRNA Passport to Service warranty booklet provided to owners and lessees at the time of sale

 17   or lease, and in resources provided by JLRNA to its dealerships both at the time of sale or lease

 18   and afterwards, all of the parts that should be identified as “high-priced” warranted parts and

 19   that should be covered under the 7-year 70,000-mile California High-Cost Emissions-Related

 20   Parts Warranty. JLRNA classifies some of the “high-priced” warranted parts as being parts

 21   covered under the 7-year 70,000-mile California emissions warranty, but not all of the high-

 22   priced warranted parts that should be covered under the 7-year 70,000-mile California emissions

 23   warranty.

 24          17.     Thereafter, when JLRNA vehicles are presented by consumers to JLRNA

 25   authorized repair facilities for repair, JLRNA fails to provide coverage under the 7-year 70,000-

 26   mile California emissions warranty for all of the repairs that should be covered under the 7-year

 27   70,000-mile California emissions warranty.

 28
                                                     Page 4
                                   SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 6 of 33 Page ID #:363



  1          18.     As a result, California consumers have to pay out of pocket for these repairs

  2   which, by operation of California law, should be paid for by JLRNA.

  3          19.     JLRNA engages in the alleged misconduct in order to reduce the amount of

  4   money that JLRNA has to pay out on warranty-related repairs and warranty claims.

  5          20.     If JLRNA properly identified all of the high-priced warranted parts that should

  6   be correctly identified as such, then JLRNA dealerships would properly provide coverage for

  7   said high-priced parts under warranty.

  8          21.     The failure by JLRNA to properly identify parts as “high-priced” warranted parts

  9   under the CCR violates California Business and Professions Code section 17200, et seq. (the

 10   “UCL”) and the California Consumers Legal Remedies Act, Cal. Civ. Code Section 1750, et

 11   seq. (the “CLRA”), and is intended to minimize the amount of money that JLRNA has to pay

 12   out in warranty claims.

 13          22.     Plaintiff and other consumers have suffered damage and lost money or property

 14   as a result of JLRNA’s wrongful conduct.

 15          23.     Plaintiff’s theory does not depend on the premise that CARB was deceived by

 16   the information that JLRNA submitted, and Plaintiff is not accusing CARB of mismanagement

 17   or blaming CARB for JLRNA’s inaccuracy. JLRNA alone is responsible for selecting and

 18   identifying to CARB the parts that JLRNA has unilaterally identified as “high-cost emissions

 19   warranty parts” as part of its application for vehicle certification. That list may be correct as far

 20   as it goes or as far as CARB may know. But, as Plaintiff alleges, the list is incomplete, as

 21   evidenced by Plaintiff’s own experience.

 22                                    JURISDICTION AND VENUE

 23          24.     This Court has original jurisdiction over the subject matter of this action

 24   pursuant to 28 U.S.C. § 1332(d)(2)(A) because: (i) members of the Class are citizens of a state

 25   different from that of Defendant JLRNA; and (ii) aggregating the claims of individual Class

 26   members, the total matter in controversy exceeds the sum or value of $5,000,000, exclusive of

 27   interests and costs. Further, 28 U.S.C. § 1332(d)(5) does not apply because (i) JLRNA is not a

 28   state, state official, or other governmental entity against whom the Court may be foreclosed
                                                      Page 5
                                    SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 7 of 33 Page ID #:364



  1   from ordering relief, and (ii) the number of members of the Class in the aggregate exceeds

  2   100.

  3          25.        This Court has personal jurisdiction over Defendant because Defendant has

  4   sufficient minimum contacts with California, having intentionally availed itself of the

  5   California market so as to render the exercise of jurisdiction over it by this District Court

  6   consistent with traditional notions of fair play and substantial justice.

  7          26.        Venue is proper in this Court pursuant to 28 U.S.C. §1391 because the United

  8   States District Court for the Northern district of California transferred the case to this District

  9   on January 24, 2020, having found that a substantial part of the events giving rise to the

 10   claims alleged herein occurred in this District (ECF No. 40).

 11                                                  PARTIES

 12          27.        Plaintiff Gary Gibson is, and at all times relevant hereto has been, a resident and

 13   citizen of the State of California, County of San Luis Obispo.

 14          28.        JLRNA was and is, upon information and belief, a New Jersey limited liability

 15   company doing business in California.

 16          29.        The true names and capacities of Defendants sued in this Complaint as Does 1

 17   through 10, inclusive, are currently unknown to Plaintiff, and therefore Plaintiff sues such

 18   Defendants by such fictitious names.

 19          30.        Plaintiff is informed and believes, and thereon alleges, that DOES 1 through 10

 20   were the partners, agents, owners, shareholders, managers, or employees of JLRNA at all

 21   relevant times.

 22          31.        Plaintiff is informed and believes, and on that basis alleges, that each of the

 23   fictitiously named Defendants was in some manner legally responsible for the actionable and

 24   unlawful actions, policies and practices as alleged herein. Plaintiff will amend this Complaint to

 25   set forth the true names and capacities of said Defendants, along with the appropriate charging

 26   allegations, when the same have been ascertained, as may be necessary. Each reference in this

 27   Complaint to “JLRNA” or “Defendant” is also a reference to all Defendants sued as Does 1

 28   through 10.
                                                        Page 6
                                      SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 8 of 33 Page ID #:365



  1          32.     Plaintiff reserves the right to expand, limit, modify, or amend these allegations at

  2   any time, based upon, inter alia, changing circumstances and/or new facts obtained during

  3   discovery.

  4                                        PLAINTIFF’S FACTS

  5          33.     On May 28, 2013, Plaintiff purchased a new 2013 Land Rover LR4, VIN

  6   SALAK2D42DA673906 (“Gibson Vehicle”) from Jaguar Land Rover Ventura (the “Ventura

  7   Dealership”) located in Ventura County, California. The Ventura Dealership is a JLRNA

  8   franchise dealership, authorized by JLRNA to sell and repair JLRNA vehicles. Furthermore, the

  9   Ventura Dealership is a designated JLRNA repair facility, where consumers can present their

 10   vehicles for repair pursuant to the JLRNA warranty

 11          34.     At the time that Plaintiff purchased the Gibson Vehicle, Plaintiff was advised that

 12   the Gibson Vehicle came with a warranty. The warranty booklet provided to Plaintiff indicated

 13   that the Gibson Vehicle’s warranty included coverage pursuant to the California emissions

 14   warranty.

 15          35.     On September 12, 2017, at 60,320 miles, the Gibson Vehicle underwent repairs

 16   at the Ventura Dealership because Plaintiff was reporting that the Gibson Vehicle was stalling.

 17   The Ventura Dealership generated Invoice 45956 relating to this repair visit.

 18          36.     Although the Ventura Dealership was unable to duplicate the stalling complaint

 19   during the test drive, the Ventura Dealership determined that the Gibson Vehicle had fault codes

 20   stored in the system for low fuel pressure. The Ventura Dealership installed a new fuel pump

 21   driver module and new low-pressure sensor.

 22          37.     The cost for the labor associated with the repairs was $834.00, and the total cost

 23   of repairs was $1,236.78. Plaintiff paid for these repairs out of pocket.

 24          38.     On October 4, 2017, at 60,650 miles, the Gibson Vehicle again underwent repairs

 25   at the Ventura Dealership because the Gibson Vehicle continued to stall. The Ventura

 26   Dealership generated Invoice 46192 relating to this repair visit. The Ventura Dealership found

 27   that the low-pressure fuel pump, also known as the in tank fuel pump, was intermittently failing

 28
                                                     Page 7
                                    SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 9 of 33 Page ID #:366



  1   on the secondary circuit side, causing the pump to cease working while driving. A new low-

  2   pressure fuel pump, gasket, and relay were installed.

  3           39.    The cost of the labor associated with the repairs was $695.00, and the total cost

  4   of the repairs was $1,249.20. Plaintiff again paid for these repairs out of pocket.

  5           40.    The cost associated with the diagnosis and repairs relating to Invoice 46192

  6   should have been covered and paid for by JLRNA under the 7-year 70,000-mile California

  7   emissions warranty. This is because, pursuant to California Code of Regulations section

  8   2037(c), the in tank fuel pump should have been identified as a high-priced emissions part, and

  9   the parts relating to that repair should have been covered under section 2037(c).

 10           41.    Furthermore, the Passport to Service relating to the Model Year (“MY”) 2013

 11   Land Rover LR4 should have identified said parts as being high-priced emissions parts. This is

 12   because, at the time of initial distribution, the costs associated with diagnosing the parts as being

 13   defective, purchasing the parts, and installing the parts qualified the parts as high-priced

 14   emissions parts, as described in the statute and detailed below.

 15           42.    Plaintiff’s claim is substantiated by the fact that the in tank fuel pump was

 16   identified in the MY 2012 and MY 2016 Land Rover LR4 Passport to Service warranty booklets

 17   as a high-priced emissions part. But, the same exact part (which has the same exact part

 18   number, the same exact price for labor, and the same exact replacement procedure) was not

 19   identified in the MY 2013 Land Rover LR4 Passport to Service as being a high-priced emissions

 20   part.

 21           43.    Specifically, the repair procedure documents published by JLRNA and available

 22   to repair facilities indicate that the MY 2012 through MY 2016 Land Rover LR4 is equipped

 23   with the same in tank fuel pump, currently identified as part number LR043385. The allowable

 24   labor time that JLRNA will pay authorized repair facilities, as indicated in the repair procedure

 25   documents published by JLRNA, to replace the in tank fuel pump for the MY 2012 through

 26   MY2016 Land Rover LR4 is exactly the same, 1.8 hours, plus the time and cost of draining the

 27   fuel tank. As stated below, consumers are charged five (5) hours of labor for the repair, when

 28   the repair is paid for by the consumer rather than under warranty. On information and belief,
                                                      Page 8
                                    SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 10 of 33 Page ID #:367



   1   there is no legitimate explanation for why, based on these facts, the in tank fuel pump was not

   2   identified by JLRNA as a high-cost emission part and, to date, JLRNA has not explained the

   3   basis for JLRNA’s determination, despite Plaintiff’s request.

   4          44.     Moreover, the MY 2012 Land Rover LR4 Passport to Service booklet provided

   5   to California consumers at the time they purchased or leased MY 2012 Land Rover LR4

   6   vehicles did identify the in tank fuel pump as a high-priced emissions part covered under the 7-

   7   year 70,000-mile California emissions warranty. The identification in the MY 2012 Land Rover

   8   LR4 Passport to Service of this part as being a high-priced emissions part was the result of

   9   JLRNA analyzing the cost of the actual part, the labor cost of diagnosing the part as being

  10   defective, and the labor cost of replacing the part, which led JLRNA to conclude that the part

  11   was a high-priced emissions part.

  12          45.     The MY 2015 and 2016 Land Rover LR4 Passport to Service booklet given to

  13   California consumers again did identify the in tank fuel pump as a high-priced part covered

  14   under the 7-year 70,000-mile California emissions warranty. For MY 2015 and 2016 Land

  15   Rover LR4 vehicles, JLRNA chose to correctly identify the in tank fuel pump as being a high-

  16   priced emissions part covered under the 7-year 70,000-mile California emissions warranty.

  17          46.     However, the MY 2013 through MY 2014 Land Rover LR4 Passport to Service

  18   booklet provided to California consumers at the time that they purchased or leased MY 2013

  19   through MY 2014 Land Rover LR4 vehicles does not identify the in tank fuel pump as being

  20   covered under the 7-year 70,000-mile California emissions warranty, notwithstanding that it is

  21   the same part, with the same repair procedure, as the Model Year 2012 part.

  22          47.     On information and belief, JLRNA’s failure to include the in tank fuel pump as a

  23   high-priced part for MY 2013 and MY 2014 was an intentional omission by JLRNA designed to

  24   limit JLRNA’s warranty exposure and is just one example of JLRNA’s scheme to fail to

  25   properly and comprehensively identify all of the parts that should be identified as high-priced

  26   warranted parts and covered for 7-years or 70,000 miles under the California emissions

  27   warranty.

  28
                                                     Page 9
                                    SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 11 of 33 Page ID #:368



   1          48.     While Plaintiff has provided an analysis below of why the in tank fuel pump

   2   should have been designated as a high-priced part based on available information, the details of

   3   how JLRNA actually applied the CCR formula with respect to the in tank fuel pump are

   4   exclusively within JLRNA’s possession. Similarly, the information regarding what other parts

   5   satisfied the CCR requirements but were not identified by JLRNA as high-priced emissions

   6   warranty parts also are in the exclusive possession of JLRNA. Further, as alleged below,

   7   Plaintiff specifically asked JLRNA to explain how JLRNA determined that the in tank fuel

   8   pump was not a high-priced part, and JLRNA refused to provide the requested information.

   9          49.     When JLRNA vehicles are presented to JLRNA dealerships for repairs of defects

  10   which should be covered under the 7-year 70,000-mile California emissions warranty, but are

  11   not identified by JLRNA’s Passport to Service booklets as being covered, JLRNA refuses to

  12   provide 7-year 70,000-mile California emissions warranty coverage. As explained herein,

  13   Plaintiff presented his 2013 Land Rover LR4 vehicle to a JLRNA authorized repair facility for

  14   repairs prior to the end of the 7-year 70,000-mile California emissions warranty period for high-

  15   priced emissions parts. Plaintiff was wrongfully denied warranty coverage for the in tank fuel

  16   pump, which should have been covered under the 7-year 70,000-mile California emissions

  17   warranty.

  18          50.     The reason that Plaintiff was charged for said repairs was not the result of an

  19   individual issue relating to the Ventura Dealership, or an oversight by the Ventura Dealership in

  20   failing to identify the repairs as repairs that should have been covered under the 7-year 70,000-

  21   mile California emissions warranty. Rather, Plaintiff was charged for said repairs because of

  22   JLRNA’s uniform and systematic business practice of intentionally refusing to identify in the

  23   JLRNA warranty booklet, and in resources provided to its dealerships, all of the parts that

  24   should be identified as high-priced warranted parts under California law in order to limit the

  25   amount of warranty claims paid by JLRNA.

  26          51.     CCR section 2037(c)(1)(B) regarding “High-priced Warranty Parts” requires

  27   JLRNA to identify the “high-priced warranted parts . . . which have an individual replacement

  28   cost at the time of certification exceeding the cost limit defined in section (c)(3).”
                                                       Page 10
                                     SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 12 of 33 Page ID #:369



   1          52.     JLRNA intentionally failed to identify all said components in order to reduce the

   2   amount of money that JLRNA spends on warranty-related repairs. If JLRNA complied with

   3   California law and properly identified all parts as high-priced warranted parts that should be

   4   identified as such, then JLRNA dealerships would properly provide warranty coverage for said

   5   high-priced warranted parts.

   6          53.     JLRNA’s conduct violates California’s unfair business practices statute,

   7   California Business and Professions Code section 17200, et seq. (the “UCL”), and violates the

   8   Consumers Legal Remedies Act, Civil Code section 1750, et seq.

   9          54.     Plaintiff and other members of the Class have suffered damage as a result of

  10   JLRNA’s wrongful conduct.

  11          55.     On December 31, 2018, pursuant to California Civil Code Section 1782, counsel

  12   for Plaintiff sent JLRNA a letter, notifying JLRNA in writing of Plaintiff’s claims under the

  13   Consumers Legal Remedies Act relating to said JLRNA Warranty concealment. Said letter

  14   provided JLRNA with an opportunity to take actions to remedy said unlawful practices.

  15   Specifically, the letter indicated that JLRNA wrongfully failed to identify the in tank fuel pump

  16   relating to Plaintiff’s vehicle as being a high-priced emissions part, having a 7-year 70,000-mile

  17   California emissions warranty, and failed to provide said coverage.

  18          56.     On February 27, 2019, JLRNA’s counsel sent a letter in response, indicating in

  19   essence that JLRNA conducted an analysis at the time that JLRNA submitted the application for

  20   vehicle certification, determined that the in tank fuel pump did not qualify as a high-priced

  21   emissions part covered under the 7-year 70,000-mile California emissions warranty, and that

  22   JLRNA shared its findings with CARB.

  23          57.     In response, on March 9, 2019 counsel for Plaintiff wrote JLRNA’s counsel

  24   stating, “In order for me to determine if your letter is accurate, please provide me with

  25   documentation regarding the cost of the parts and labor relating to the parts at issue, and

  26   relating to the relevant time period.” This request was made by Plaintiff’s counsel in an effort

  27   to sincerely provide JLRNA with an opportunity to explain this situation, which appeared on its

  28
                                                     Page 11
                                      SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 13 of 33 Page ID #:370



   1   face to be a clear violation of CCR section 2037(c)(1)(B) and avoid potential litigation.

   2   JLRNA’s attorneys completely ignored this request.

   3           THE IN TANK FUEL PUMP IS A HIGH-PRICED WARRANTED PART

   4          58.     The low-pressure fuel pump, also known as the in tank fuel pump, should have

   5   been classified as a high-priced warranty part entitled to extended warranty coverage for 7-years

   6   70,000-miles under the California High-Cost Emissions-Related Parts Warranty. The following

   7   analysis identifies the applicable cost limit for the MY 2013 Land Rover LR4 and the estimated

   8   replacement cost for the in tank fuel pump.

   9          59.     Applicable Cost Limit: On March 6, 2012, the California Air Resources Board

  10   published Manufacturer’s Advisory Correspondence 2012-1 (“MAC 2012”). The subject of the

  11   MAC was identified as “Cost Limit For High-Priced Warranted Parts For 2013 Model-Year

  12   (MY) Passenger Cars (PCs), Light-Duty Trucks (LDTs), Medium-Duty Vehicles (MDVs) and

  13   Engines Used in These Vehicles (MDEs), And Off-Road Large Spark –Ignition Engines

  14   (LSIEs).” The MAC “identifies the cost limit for high-priced warranted parts of MY2013 PCs,

  15   LDTs, MDVs, MDEs and LSIEs.” The Gibson Vehicle is a Light Duty Truck and/or a

  16   Passenger Car under the MAC. Thus, the MAC established the cost limit for high-priced

  17   warranted parts for the Gibson Vehicle and for all 2013 Land Rover LR4 vehicles.

  18          60.     The MAC concluded that the high-priced cost limit was $570.00 for applicable

  19   model year 2013 vehicles (which includes the Gibson Vehicle and the other 2013 Class

  20   Vehicles as defined herein):

  21                  Cost Limit for High-Priced Warranted Parts for MY2013
  22
                      According to 13 CCR §2037(c) or §2435(b), as applicable, the cost
  23                  limit for high-priced warranted parts for MY2013 PCs, LDTs,
                      MDVs, MDEs, and LSIEs is calculated using the annual average
  24                  nationwide urban consumer price index (CPI) for 2011, the calendar
                      year two years prior to the model-year for which the cost limit is
  25
                      being calculated. This CPI is published by the U.S. Bureau of Labor
  26                  Statistics. Rounded to the nearest ten dollars, the MY2013 cost limit
                      is $570, as calculated below:
  27
                      MY2013 Cost Limit = $300 × (calendar 2011 CPI/baseline CPI) =
  28                  $300 × (224.9/118.3) = $570
                                                     Page 12
                                      SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 14 of 33 Page ID #:371



   1          61.     The $570.00 cost limit means that if the total cost to diagnose and repair, or if

   2   necessary, replace a warranted part exceeds $570.00, then the warranted part shall be covered

   3   for 7 years or 70,000 miles, whichever occurs first.

   4          62.     Further, the MAC provides that manufacturers must document and identify all

   5   high-priced warranted parts:

   6                  Manufacturers must submit in their applications for certification the
                      documentation used to identify the high-priced warranted parts in
   7                  accordance with 13 CCR §2037(c)(3) or §2435(b), as applicable.
                      The documentation shall include all emission-related parts costing
   8                  more than $470 (i.e., calculated cost limit minus $100) to replace.
                      This documentation shall substantiate that the list includes all
   9                  potential high-priced parts. The documentation shall include the
                      estimated retail parts costs, labor rates in dollars per hour, and the
  10                  labor hours necessary to replace the parts including standard
                      diagnosis. If the labor hours being charged for customer-pay repairs
  11                  are different from those specified by the manufacturer for warranty
                      repairs, the manufacturer shall substantiate the labor hours specified.
  12                  All applications and required documentation (i.e., high-priced
                      warranted parts cost list) must be submitted using the Air Resources
  13                  Board’s Document Management System.
  14          63.     Replacement Cost. The replacement cost for the in tank fuel pump (which

  15   includes parts and labor) exceeded the applicable cost limit described above.

  16          64.     The cost limit was exceeded based on the labor cost alone. Based on Plaintiff’s

  17   repair records, the total time to diagnose and repair the low pressure fuel pump, including

  18   draining and replacing the Gibson Vehicle’s fuel, was 5 hours, calculated as follows: at the time

  19   of Plaintiff’s repair, the hourly labor rate for the Ventura Dealership (where the repairs on

  20   Plaintiff’s vehicle were performed) was $139.00 per hour. The total cost of the labor associated

  21   with diagnosing and repairing the low pressure fuel pump was $695.00. Thus, the total time to

  22   diagnose and repair the low pressure fuel pump on Plaintiff’s vehicle was 5 hours

  23   ($695/$139=5).

  24          65.     The hourly labor rate paid by JLRNA in the State of California for the purpose of

  25   calculating the cost limit for high-priced warranted parts was no less than $120.00 per hour,

  26   based on information obtained by Plaintiff (which may not even be the labor rate in the highest-

  27   cost metropolitan area of California, as required by Section 2037(c)). For example, in January

  28   of 2013, JLRNA paid Land Rover Encino an hourly rate of $122.00 per hour. In October of
                                                      Page 13
                                      SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 15 of 33 Page ID #:372



   1   2013, JLRNA paid Land Rover San Diego an hourly rate of $125.00 per hour. In September of

   2   2013, JLRNA paid Jaguar Land Rover of Carlsbad an hourly rate of $125 per hour.

   3            66.   Further, in 2012, in order to determine the labor rate for the purpose of

   4   calculating the cost limit for high-priced warranted parts for model year 2013, JLRNA likely

   5   also analyzed labor rates for years 2010, 2011, and 2012. On information and belief, even for

   6   that time frame, JLRNA paid its dealers standard labor rates exceeding $120 per hour. For

   7   example, based on information obtained by Plaintiff, in November 2010, JLRNA paid Hornburg

   8   Jaguar Land Rover Hollywood $122.00 per hour. In December 2011, JLRNA paid Land Rover

   9   Encino $122.00 per hour. In December 2012, JLRNA paid Land Rover Encino $122.00 per

  10   hour.

  11            67.   Thus, even dating back to November 2010, JLRNA paid $122.00 per hour for

  12   labor. Therefore, in analyzing whether a part for its model year 2013 vehicles is a high-priced

  13   part, there is no way that JLRNA could have performed an analysis which complied with

  14   JLRNA’s obligations pursuant to California law, without using an hourly labor rate of at least

  15   $120.00 per hour.

  16            68.   As such, the labor cost for diagnosing and repairing the low pressure fuel pump,

  17   using Gibson’s repairs on October 4, 2017 as a benchmark to determine how long it would take

  18   to perform the diagnosis and repair, when performing this calculation using 2013 labor rates, is

  19   no less than $600.00 ($120 x 5 = $600). This exceeds the $570.00 threshold based on labor cost

  20   alone.

  21            69.   While JLRNA may contend that the manufacturer’s stated time or the “book

  22   time” to repair the low pressure fuel pump is 1.8 hours, the book time does not include the cost

  23   to diagnose the problem and does not include the cost to drain and refill the gas tank. The book

  24   time is no more than a guide for what JLRNA has agreed to pay manufacturers for repairs

  25   performed under warranty, and most importantly, is not what retail consumers such as Gibson

  26   actually are charged.

  27            70.   Additionally, in determining if a part should be considered a high-priced part, a

  28   manufacturer is supposed to consider the estimated retail parts costs, the labor rate in dollars per
                                                      Page 14
                                    SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 16 of 33 Page ID #:373



   1   hour, and the labor hours necessary to diagnose and replace the parts. A manufacturer is

   2   supposed to calculate the retail labor hours charged, not a negotiated book rate that is only

   3   enjoyed by the manufacturer. Plaintiff Gibson’s repairs were done at a JLRNA authorized repair

   4   facility, which charged retail 5 hours to diagnose and repair the defect. Thus, Gibson contends

   5   that the retail, non-discounted time for the repairs is 5 hours.

   6          71.     With respect to the actual cost that JLRNA paid for the parts, that information is

   7   in the exclusive control of JLRNA. However, the actual cost of the parts for completing the low

   8   pressure fuel pump repair to Plaintiff’s vehicle in 2017 was $514.34, excluding tax, based on the

   9   repair records. (The total parts cost was $554.20 including tax.) Accordingly, based on that

  10   amount, Plaintiff calculates that the cost of the parts needed to replace the low pressure fuel

  11   pump in 2013 should have been no less than $411.47, as follows: unless JLRNA is unreasonably

  12   increasing the cost of its parts in a manner inconsistent with the overall inflation rate, the cost of

  13   the part did not increase more than 25% from 2013 to 2017. An increase of 25% in three years

  14   is an increase of more than 6% per year, even when considering the compounding effect of the

  15   increase. The United States Bureau of Labor and Statistics uses a Consumer Price Index

  16   Calculator to estimate how much a product will increase in price based upon inflation. The

  17   calculator can be found at, “https://data.bls.gov/cgi-bin/cpicalc.pl.” Using the repair date of

  18   October 2017 as the starting date, asking what the price of the good would have been in January

  19   2012, and using the pretax cost of the parts of $514.34, the January 2012 cost that JLRNA

  20   would have used as a projection to determine the 2013 cost would have been $472.64. Unless

  21   JLRNA has engaged in price gouging relating to its parts, the part cost certainly should have

  22   been no less than $411.47 in 2013.

  23          72.     Thus, the total estimate for the parts and labor needed to diagnose and perform

  24   the repairs to the low pressure fuel pump for Gibson’s vehicle, using 2013 pricing totals, was

  25   $1,011.47, which is far in excess of the $570.00 cost limit for 2013. Accordingly, the low

  26   pressure fuel pump should have been designated as a high-priced warranted part and should

  27   have been covered under the extended warranty for 7-years 70,000-miles under the California

  28   High-Cost Emissions-Related Parts Warranty.
                                                       Page 15
                                     SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 17 of 33 Page ID #:374



   1           73.    A similar analysis applies to the cost limits and replacement costs for diagnosing

   2   and replacing the in tank fuel pump for the 2014 model year Class Vehicles and confirms that

   3   these costs exceeded the cost limits for 2014, based on labor costs alone, and should be covered

   4   by JLRNA as a high-priced emissions part.

   5           74.    With respect to the cost limits for 2014, on March 13, 2013, the California Air

   6   Resources Board published a Manufacturer’s Advisory Correspondence which was the same as

   7   the 2012 correspondence, but applicable to Model Year 2014 vehicles. It was entitled

   8   Manufacturers Advisory Correspondence 2013-1 (“MAC 2013”). MAC 2013 concluded that the

   9   high-priced cost limit was $580.00 for applicable model year 2014 vehicles, which includes the

  10   Class Vehicles (compared to $570.00 for model year 2013 vehicles).

  11           75.    The increases in the cost limits for the in tank fuel pump for 2014 and the

  12   increase, if any, in the cost of the replacement part, are not large enough to cause the cost of

  13   diagnosing and replacing the low pressure fuel pump to fall below the cost thresholds for 2014

  14   Class Vehicles.

  15           76.       The cost of labor has only increased since 2013. For example, based on

  16   information obtained by Plaintiff, in February 2014, JLRNA paid Land Rover San Diego an

  17   hourly rate of $125.00 per hour. In December 2014, JLRNA paid Land Rover Encino an hourly

  18   rate of $130.00 an hour. Further, all of the Class Vehicles, including model years 2014, are

  19   equipped with either the same in tank fuel pump identified as Part Number LR043385 in

  20   Plaintiff’s vehicle or the predecessor in tank fuel pump that was revised to Part Number

  21   LR043385, and the repair procedure for the removal and replacement of the in tank low pressure

  22   fuel pump for the 2012, 2013, 2014, 2015, and 2016 Land Rover LR4 vehicles is exactly the

  23   same.

  24           77.    The cost of labor increased from 2013 to 2014. But even applying the 2010,

  25   2011, or 2012 labor rate, the total estimate for just the labor needed to diagnose and perform the

  26   repairs to the low pressure fuel pump for Gibson’s vehicle exceeds the $580.00 cost limits for

  27   2014. Accordingly, the low pressure fuel pump should have been designated as a high-priced

  28   warranted part for model years 2013 and 2014 and should have been covered under the extended
                                                      Page 16
                                     SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 18 of 33 Page ID #:375



   1   warranty for 7 years or 70,000 miles under the California High-Cost Emissions-Related Parts

   2   Warranty.

   3          78.     The in tank low pressure fuel pump was properly designated as a high-priced

   4   warranted part for model year 2012 and for model years 2015 and 2016 but not for model years

   5   2013-2014. The cost of labor has only increased since 2012, and the repair procedure for the

   6   2012, 2013, 2014, 2015 and 2016 vehicles is exactly the same. It is the same procedure, it takes

   7   the same amount of time, the labor cost has only increased over time at a rate which dwarfs the

   8   incremental increase in the high-priced cost threshold, and it is the same part (which has been

   9   updated, but performs the same function). The labor cost alone associated with the replacement

  10   of the low pressure in tank fuel pump for the 2013 and 2014 vehicles exceeds the high-priced

  11   warranted emissions part cost threshold. Thus, the in tank low pressure fuel pump for the 2013

  12   and 2014 Land Rover LR4 vehicles should be covered as a high-priced warranted emissions

  13   part, receiving 7-year 70,000-mile coverage.

  14          79.     Plaintiff’s analysis refutes possible alternative explanations by JLRNA, including

  15   the possibility that the determination of whether the in tank fuel part was a high-priced

  16   warranted part was made in advance using estimated values; or that JLRNA overestimated the

  17   costs associated with repairing the in tank fuel pump; or that the part cost associated with the in

  18   tank fuel pump declined from one model year to the next; or that the cost limit published by

  19   CARB increased while the repair cost of the in tank fuel pump remained stable. At a minimum,

  20   the analysis by Plaintiff raises disputed issues of fact regarding the high-cost nature of the in

  21   tank fuel pump.

  22          80.     Further, to the extent that JLRNA contends that it was only “estimating” the in

  23   tank fuel pump repair costs for 2013 (which is why it could not accurately determine whether

  24   the part was high-priced) that contention is refuted. JLRNA knew the cost of the part because

  25   JLRNA was already using the same part in the 2010-2013 Land Rover Range Rover Sport. The

  26   Land Rover Range Rover Sport used the same in tank fuel pump as the Land Rover LR4. The

  27   replacement procedure for the 2010-2013 Land Rover Range Rover Sport in tank fuel pump is

  28   virtually the same as the repair procedure for the 2012 through 2016 Land Rover LR4. Thus, at
                                                      Page 17
                                     SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 19 of 33 Page ID #:376



   1   the time that JLRNA correctly determined that the cost for replacing the in tank fuel pump for

   2   the 2012 LR4 exceeded the high-priced warranted emissions part threshold and included

   3   coverage for the part in the 2012 JLRNA warranty booklet, JLRNA knew the cost of the part

   4   and was not guessing, based upon its experience with the 2010 through 2011 Land Rover Range

   5   Rover Sport.

   6          81.     By failing to provide a 7-year 70,000-mile warranty for the in tank fuel pump,

   7   JLRNA violated the UCL and CLRA.

   8                         PLAINTIFF’S CLASS ACTION ALLEGATIONS

   9          82.     Plaintiff re-alleges and incorporates by reference each allegation set forth above.

  10          83.     Plaintiff brings this class action pursuant to Federal Rules of Civil Procedure

  11   Rules 23(a), (b)(2) and (b)(3) on behalf of himself and members of the Class as defined below.

  12          84.     Excluded from the Class are Defendant, and its subsidiaries and affiliates; its

  13   current and former officers, directors, and employees (and members of their immediate

  14   families); and the legal representatives, heirs, successors or assigns of any of the foregoing.

  15          85.     All claims alleged herein arise under California law for which Plaintiff seeks

  16   relief authorized by California law.

  17          86.     Plaintiff’s proposed class consists of and is defined as follows:

  18                  All persons in California who, within the last four years, have been
                      owners or lessees of JLRNA MY 2013 through MY 2014 Land
  19                  Rover LR4 vehicles and who have paid for repairs and parts for the
                      in tank fuel pump that should have been covered under JLRNA’s
  20                  “high-priced warranted parts” 7-year 70,000-mile California
                      emissions warranty (the “Class”).
  21
              87.     Plaintiff reserves the right, based on further investigation and discovery, to
  22
       redefine or expand the Class and/or to add subclasses to include other high-priced warranted
  23
       parts. Further, per the terms of the warranty book, the “California Emission System Warranties
  24
       apply to vehicles registered in Arizona, California, Connecticut, Maine, Maryland,
  25
       Massachusetts, New Jersey, New York, Oregon, Pennsylvania, Rhode Island, Vermont, and
  26
       Washington.” Therefore, Plaintiff reserves the right to expand the Class to include the same
  27
       parts on vehicles registered in states other than California.
  28
                                                      Page 18
                                     SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 20 of 33 Page ID #:377



   1          88.    As required by Fed. R. Civ. P. 23(a)(2) and (b)(3), there are questions of law and

   2   fact common to the Class, and those common questions predominate over any questions

   3   affecting only individual members. Among the common questions of law and fact include:

   4          (a)    Whether JLRNA has failed, and is failing, to comply with the High-Cost

   5                 Emissions-Related Parts Warranty by failing to provide a 7-year 70,000-mile

   6                 California emissions warranty for the in tank fuel pump and/or all parts that are

   7                 defined as high-priced warranted parts pursuant to the CCR.

   8          (b)    Whether JLRNA has failed, and is failing, to identify for consumers and

   9                 dealerships the in tank fuel pump and/or all of the parts that should be identified

  10                 as high-priced warranted parts, and thus covered by the 7-year 70,000-mile

  11                 California High-Cost Emissions-Related Parts Warranty.

  12          (c)    Whether JLRNA has engaged in, and is engaging in, a systematic business

  13                 practice of intentionally failing to identify the in tank fuel pump and/or all of the

  14                 parts that should be identified as high-priced warranted parts and thus covered by

  15                 the 7-year 70,000-mile California High-Cost Emissions-Related Parts Warranty

  16                 under the CCR.

  17          (d)    Whether JLRNA has failed, and is failing, to identify the in tank fuel pump

  18                 and/or all of the parts that should be identified as high-priced warranted parts and

  19                 thus covered by the 7-year 70,000-mile California High-Cost Emissions-Related

  20                 Parts Warranty in an effort to reduce the amount of money that JLRNA spends

  21                 on warranty-related repairs.

  22          (e)    Whether JLRNA’s conduct of failing to identify the in tank fuel pump and/or all

  23                 of the parts that should be identified as high-priced warranted parts and thus

  24                 covered by the 7-year 70,000-mile California High-Cost Emissions-Related Parts

  25                 Warranty results in consumers suffering financial loss.

  26          (f)    Whether JLRNA’s conduct of failing to identify the in tank fuel pump and/or all

  27                 of the parts that should be identified as high-priced warranted parts and thus

  28                 covered by the 7-year 70,000-mile California High-Cost Emissions-Related Parts
                                                     Page 19
                                   SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 21 of 33 Page ID #:378



   1                 Warranty results in wrongfully minimizing the amount of money that JLRNA has

   2                 to pay out in warranty claims.

   3          (g)    Whether JLRNA’s conduct of failing to identify the in tank fuel pump and/or all

   4                 of the parts that should be identified as high-priced warranted parts and thus

   5                 covered by the 7-year 70,000-mile California High-Cost Emissions-Related Parts

   6                 Warranty violates California law.

   7          (h)    Whether JLRNA has engaged in, and is engaging in, unlawful and unfair

   8                 business practices in violation of California Business & Professions Code section

   9                 17200, et seq. with regard to JLRNA’s failure to identify the in tank fuel pump

  10                 and/or all of the high-priced warranted parts that should be covered by the 7-year

  11                 70,000-mile California High-Cost Emissions-Related Parts Warranty.

  12          (i)    Whether Plaintiff and Class members are entitled to injunctive relief regarding

  13                 JLRNA’s failure to identify the in tank fuel pump and/or all of the high-priced

  14                 warranted parts that should be covered by the 7-year 70,000-mile California

  15                 High-Cost Emissions-Related Parts Warranty.

  16          (j)    The appropriate amount of restitution, or monetary penalties resulting from

  17                 JLRNA’s violations of California law.

  18          (k)    Whether JLRNA has engaged in, and is engaging, in concealment relating to

  19                 JLRNA’s failure to identify the in tank fuel pump and/or all of the high-priced

  20                 warranted parts that should be covered by the 7-year 70,000-mile California

  21                 High-Cost Emissions-Related Parts Warranty.

  22          (l)    Whether JLRNA has violated and is violating the Consumers Legal Remedies

  23                 Act, Civil Code section 1750, et seq., with regard to JLRNA’s failure to identify

  24                 the in tank fuel pump and/or all of the high-priced warranted parts which should

  25                 be covered by the 7-year 70,000-mile California High-Cost Emissions-Related

  26                 Parts Warranty.

  27          89.    Numerosity: As required by Fed. R. Civ. P. 23(a)(1), the members of the Class

  28   are so numerous that joinder of all Class members would be unfeasible and impractical, and the
                                                      Page 20
                                   SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 22 of 33 Page ID #:379



   1   resolutions of their claims through the procedure of a class action will be of benefit to the

   2   Parties and the Court. The membership of the entire Class is unknown to Plaintiff at this time;

   3   however, the Class is estimated to be greater than one hundred (100) individuals and the identity

   4   of such membership is readily ascertainable by inspection of Defendant’s records.

   5          90.     Typicality: As required by Fed. R. Civ. P. 23(a)(3), Plaintiff’s claims are typical

   6   of the claims of all Class members since Plaintiff and all members of the Class suffered

   7   damages as result of Defendant’s concealment and wrongful conduct set forth herein.

   8          91.     Adequacy: As required by Fed. R. Civ. P. 23(a)(4), Plaintiff will fairly and

   9   adequately protect the interests of the members of the Class. Plaintiff has no interests adverse or

  10   antagonistic to those of the Class and has retained counsel competent and experienced in class

  11   action litigation who will zealously prosecute this matter on behalf of the Class to its conclusion

  12          92.     Superiority: As required by Fed. R. Civ. P. 23(b)(3), the nature of this action

  13   makes the use of class action adjudication superior to other methods. A class action will

  14   achieve economies of time, effort, and expense as compared with separate lawsuits, and will

  15   avoid inconsistent outcomes because the same issues can be adjudicated in the same manner and

  16   at the same time for the entire class.

  17          93.     Defendant keeps extensive computerized records of its customers. Defendant has

  18   one or more databases through which a significant majority of Class members may be identified

  19   and ascertained, and it maintains contact information, including email and home mailing

  20   addresses, through which notice of this action could be disseminated in accordance with due

  21   process requirements.

  22          94.     Class certification of Plaintiff’s claims is also appropriate pursuant to Fed. R.

  23   Civ. P. 23(b)(2) because Defendant has acted or refused to act on grounds generally applicable

  24   to Plaintiff and the Class, making appropriate both declaratory and injunctive relief with respect

  25   to Plaintiff and the Class.

  26                        TOLLING OF THE STATUTE OF LIMITATIONS

  27          95.     JLRNA has actively engaged in misleading, and dishonest conduct relating to its

  28   failure to properly identify the in tank fuel pump as a high-priced warranted part covered under
                                                      Page 21
                                     SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 23 of 33 Page ID #:380



   1   the 7-year 70,000-mile California emissions warranty. Despite acting diligently, Plaintiff and

   2   the Class cannot be reasonably expected on their own to learn or discover what parts and repairs

   3   should be identified as high-priced and covered under the 7-year 70,000-mile California

   4   emissions warranty. Therefore, the discovery rule is applicable to the claims asserted by

   5   Plaintiff and members of the Class, and the statute of limitations for bringing the claims set forth

   6   herein should be tolled.

   7             96.    JLRNA has actual and constructive knowledge that it is violating California law

   8   by failing to identify the in tank fuel pump as a high-priced warranted part, and by failing to

   9   provide a 7-year 70,000-mile California emissions warranty relating to said part. JLRNA has

  10   concealed from Plaintiff and members of the Class that JLRNA is violating California law as set

  11   forth herein.

  12             97.    Any applicable statute of limitation is tolled by JLRNA’s knowledge, active

  13   concealment, and wrongful conduct set forth herein. JLRNA is further estopped from relying

  14   on any statute of limitation because of its concealment set forth herein.

  15                                     FIRST CLAIM FOR RELIEF

  16                            Violation of California Unfair Competition Law

  17                                (Cal. Bus. & Prof. Code §§ 17200, et seq.)

  18             98.    Plaintiff re-alleges and incorporates by reference each allegation set forth above.

  19             99.    California Business and Professions Code section 17200, et seq. (the “UCL”)

  20   prohibits “any unlawful, unfair or fraudulent business act or practice.” JLRNA has committed

  21   acts of unfair competition proscribed by the UCL, including the acts and practices alleged

  22   herein.

  23             100.   The UCL imposes strict liability. Plaintiff need not prove that JLRNA

  24   intentionally or negligently engaged in unlawful or unfair business practices – only that such

  25   practices occurred.

  26             101.   JLRNA is a “person” as defined by Business & Professions Code § 17201.

  27

  28
                                                       Page 22
                                      SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 24 of 33 Page ID #:381



   1          102.    As a direct and proximate result of JLRNA’s acts and practices in violation of the

   2   UCL, Plaintiff and members of the Class have suffered injury in fact and lost money or property

   3   as set forth above and will continue to do so.

   4                                            Unlawful Prong

   5          103.    A business practice is “unlawful” under the UCL if it is forbidden by law or

   6   regulations, including standard of professional conduct.

   7          104.    The violation of any law or regulation may serve as the predicate for a violation

   8   of the “unlawful” prong of the UCL.

   9          105.    JLRNA failed to comply with the California Emissions Warranty requirements

  10   pursuant to the CCR by failing to provide 7-year 70,000-mile warranty coverage for the in tank

  11   fuel pump installed in Class Vehicles. The California Emissions Warranty applies to all Class

  12   Vehicles. 13 CCR 2037(a). Pursuant thereto, manufacturers shall warrant that vehicles conform

  13   with the California Air Resources Board regulations, and are free from defects which cause the

  14   failure of a warranted part to perform as described in the application for certification, including

  15   defects which would cause the vehicle's on-board diagnostic malfunction indicator to illuminate,

  16   for 3 years or 50,000 miles. 13 CCR 2037(b)(1)-(2). The vehicle manufacturer is JLRNA, which

  17   is the manufacturer granted certification for the Class Vehicles. 13 CCR 2035(c)(5). The low

  18   pressure fuel pump is a warranted part. The warranty period shall be 7 years or 70,000 miles for

  19   high-priced warranted parts. 13 CCR 2037(b)(3). High-priced parts warranted parts are those

  20   parts which, when taking into consideration the cost to diagnose, replace and pay for the failed

  21   part, exceed the cost limit defined in 13 CCR 2037(c)(3). The California Air Resources Board

  22   published memos which calculated the cost limit for years 2013 and 2014. Although the low

  23   pressure fuel pump exceeded the cost limit for years 2013 and 2014, JLRNA has failed to

  24   provide 7-year 70,000-mile warranty coverage for the low pressure fuel pump for years 2013

  25   and 2014. The failure has resulted in damage to Plaintiff and members of the Class.

  26          106.    Moreover, while Plaintiff does not yet know the specific information that JLRNA

  27   did or did not provide to CARB with respect to the in tank fuel pump for the Class Vehicles, on

  28   information and belief, JLRNA did not designate the part as a high-priced warranted part that
                                                        Page 23
                                     SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 25 of 33 Page ID #:382



   1   should be covered by the 7-year 70,000-mile California High-Cost Emissions-Related Parts

   2   Warranty. Thereby, JLRNA also was able to avoid identifying the in tank fuel pump as a high-

   3   priced warranted part in the warranty books for the Class Vehicles, which purport to identify all

   4   parts covered under the 7-year 70,000-mile high-priced California emissions warranty. Thus,

   5   JLRNA’s violation of § 2037(c)(1)(B) directly affected communications with consumers. By

   6   violating Section 2037(c)(1)(B), JLRNA was able to avoid disclosing in the warranty books that

   7   the in tank fuel pump is a high-priced warranted part.

   8             107.   JLRNA’s conduct also violates the unlawful prong in that JLRNA has violated

   9   the CLRA as further alleged below.

  10             108.   JLRNA’s acts of unlawful competition as set forth above present a continuing

  11   threat and will persist and continue to do so unless and until this Court issues appropriate

  12   injunctive relief. Plaintiff also seeks attorneys’ fees and costs pursuant to, inter alia, C.C.P. §

  13   1021.5.

  14                                               Unfair Prong

  15             109.   JLRNA’s conduct violates the unfair prong of the UCL.

  16             110.   An act or practice is unfair if the consumer injury is substantial, is not

  17   outweighed by any countervailing benefits to consumers or to competition and is not an injury

  18   the consumers themselves could reasonably have avoided. An act or practice also is unfair if it

  19   offends an established public policy or is immoral, unethical, oppressive, unscrupulous or

  20   substantially injurious to consumers. An act or practice also is unfair if Plaintiff’s claims are

  21   “tethered” to specific constitutional, statutory or regulatory provisions. JLRNA’s conduct

  22   violates all of these definitions.

  23             111.   As alleged above, JLRNA engages and has engaged in a systematic business

  24   practice of intentionally failing to identify in the Passport to Service at the time of distribution,

  25   and in resources provided to its dealerships, numerous parts that JLRNA is obligated to identify

  26   as high-priced warranted parts by operation of law, including specifically the in tank fuel pump.

  27   JLRNA does this in an effort to reduce the amount of money that JLRNA spends on warranty-

  28   related repairs knowing that it would be very difficult if not impossible for most consumers to
                                                        Page 24
                                      SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 26 of 33 Page ID #:383



   1   discover this unlawful conduct. If JLRNA complied with California law and properly identified

   2   the in tank fuel pump and all other parts as high-priced warranted parts that should be identified

   3   as such, then JLRNA dealerships would properly provide warranty coverage for said high-

   4   priced warranted parts.

   5             112.   Further, JLRNA’s conduct is unfair because it intentionally refuses to provide

   6   warranty coverage for the in tank fuel pump for the sole purpose of wrongfully limiting its

   7   warranty claims, with no regard for the fact that the public is being forced to pay for repairs

   8   which should be covered under the 7-year 70,000-mile California emissions warranty. Plaintiff

   9   and members of the Class have suffered injury in fact and lost money or property as a result of

  10   JLRNA’s unfair business acts and practices as set forth in detail.

  11             113.   JLRNA’s failure to properly identify the in tank fuel pump and/or all parts as

  12   high-priced warranted parts that should be identified as such, is a uniform, systematic, and

  13   intentional business practice on the part of JLRNA to minimize the amount of money that

  14   JLRNA has to pay out in warranty claims. This conduct violates California law.

  15             114.   As a direct and proximate result of JLRNA’s acts and practices in violation of the

  16   UCL, Plaintiff and members of the Class have paid out of pocket to repair or replace the in tank

  17   fuel pump and/or other high-priced warranted parts that should have been covered by JLRNA

  18   under the 7-year 70,000-mile California emissions warranty. Forcing consumers to pay out of

  19   pocket to repair or replace vehicle components that should be covered under warranty is clearly

  20   unfair.

  21             115.   JLRNA’s conduct does not benefit consumers or competition. Plaintiff and

  22   members of the Class could not reasonably avoid the injury each of them suffered or will suffer,

  23   which injury is substantial. JLRNA’s conduct only benefits JLRNA, by JLRNA wrongfully

  24   avoiding having to pay warranty claims which should be covered by the 7-year 70,000-mile

  25   California emissions warranty.

  26             116.   The gravity of the consequences of JLRNA’s conduct as described above

  27   outweighs the justification, motive or reason therefor, is immoral, unethical and unscrupulous.

  28
                                                      Page 25
                                      SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 27 of 33 Page ID #:384



   1          117.    JLRNA’s conduct also offends established public policy that is tethered to

   2   legislatively declared policies as set forth in the laws detailed above, including California laws

   3   and regulations regarding California’s Emission Control System Warranty Requirements, or is

   4   substantially injurious to the public, for the reasons set forth above.

   5          118.    To the extent that any definition of “unfair” requires a balancing test or weighing

   6   various factors, such an inquiry is fact intensive and requires a full factual record as to JLRNA’s

   7   justification and motives for its conduct, and as to the impact of JLRNA’s conduct on Plaintiff

   8   and Class members.

   9          119.    JLRNA’s acts of unfair competition as set forth above present a continuing threat

  10   and will persist and continue to do so unless and until this Court issues appropriate injunctive

  11   relief. Plaintiff also seeks attorneys’ fees and costs pursuant to, inter alia, C.C.P. § 1021.5.

  12                                            Deceptive Prong

  13          120.    Plaintiff’s claim under this prong is predicated on omissions, not

  14   misrepresentations. While the warranty booklet for Class Vehicles claims to identify all of the

  15   parts covered under the 7-year 70,000-mile California emissions warranty, the warranty book

  16   omits the in tank fuel pump as a part that that should have been listed as covered by the high-

  17   priced emissions warranty.

  18          121.    JLRNA engages in a uniform and systematic business practice of intentionally

  19   failing to identify in the JLRNA Passport to Service, and in resources provided to its

  20   dealerships, the in tank fuel pump as a high-priced warranted part. JLRNA does this in an effort

  21   to intentionally conceal the identity of the parts which should be covered under the 7-year

  22   70,000-mile California emissions warranty for high-priced emissions parts, intentionally

  23   mislead consumers with regard to what parts are covered under the 7-year 70,000-mile

  24   California emissions warranty for high-priced parts, and reduce the amount of money that

  25   JLRNA spends on warranty-related repairs. As warranted parts necessary for the operation of

  26   the vehicles, the parts that JLRNA failed to properly identify as high-priced relate to the central

  27   functionality of the vehicles and are critical to the vehicles’ operation. If JLRNA complied with

  28   California law, and properly identified all parts as high-priced warranted parts which should be
                                                      Page 26
                                     SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 28 of 33 Page ID #:385



   1   identified as such, then JLRNA dealerships would properly provide warranty coverage for said

   2   high-priced warranted parts.

   3             122.   JLRNA’s failure to properly identify the in tank fuel pump as a high-priced

   4   warranted part is a systematic and intentional business practice on the part of JLRNA to

   5   minimize the amount of money that JLRNA has to pay out in warranty claims. This conduct

   6   violates California law.

   7             123.   Said conduct is likely to deceive an ordinary consumer as JLRNA concealed this

   8   information from consumers and from JLRNA’s dealerships, in an effort by JLRNA to

   9   minimize the amount of money that JLRNA has to pay out in warranty claims. One of the ways

  10   JLRNA misleads consumers relates to the information that JLRNA provides to consumers in the

  11   Passport to Service. JLRNA intentionally omits information from the Passport to Service by

  12   intentionally failing to classify all of the high-priced warranted parts as parts that should be

  13   covered under the 7-year 70,000-mile California emissions warranty.

  14             124.   In evaluating the repair costs to be charged, Plaintiff justifiably relied on the

  15   information in the warranty booklet about parts that should be covered under the high-priced

  16   emissions warranty and was deceived and suffered damage as a result of JLRNA’s intentional

  17   and wrongful conduct.

  18             125.   JLRNA is fully aware of its obligations pursuant to the CCR and purports to

  19   comply with them. However, in derogation if its legal obligations, JLRNA willfully and

  20   intentionally conceals from consumers, and from the JLRNA dealerships, the in tank fuel pump

  21   as a part that should be covered as a high-priced warranted part pursuant to the California

  22   emissions warranty, in order to reduce the amount of money that JLRNA has to pay in warranty

  23   claims.

  24             126.   JLRNA is and was under a duty to disclose to consumers and to its dealerships

  25   that the in tank fuel pump and/other parts that are required to be required to covered under the 7-

  26   year 70,000-mile California emissions warranty.

  27

  28
                                                        Page 27
                                      SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 29 of 33 Page ID #:386



   1          127.    JLRNA is and was further under a duty to disclose to consumers and to its

   2   dealerships all of the parts which it is required to cover under the 7-year 70,000-mile California

   3   emissions warranty because:

   4          (1)     JLRNA is and was in a superior position to know the true state of facts about the

   5                  duration of the 7-year 70,000-mile California emissions warranty and which parts

   6                  should be covered as high-priced warranted parts;

   7          (2)     JLRNA has made partial disclosures about the extent of the 7-year 70,000-mile

   8                  California emissions warranty;

   9          (3)     JLRNA has actively concealed and failed to identify all of the parts that are

  10                  covered under the 7-year 70,000-mile California emissions warranty; and,

  11          (4)     Members of the Class, including Plaintiff, have suffered actual loss due to

  12                  JLRNA’s concealment and false representations.

  13          128.    The facts concealed and not disclosed by JLRNA to Plaintiff and members of the

  14   Class are material. Had Plaintiff and members of the Class known the true extent of the 7-year

  15   70,000-mile California emissions warranty, and had JLRNA been truthful to its dealerships and

  16   members of the Class with regard to identifying all of the parts and repairs that are covered

  17   under the 7-year 70,000-mile California emissions warranty, Plaintiff and members of the Class

  18   would have been able to avoid spending money in order to repair JLRNA vehicles sold and

  19   leased in California. As a result, Plaintiff and members of the Class have suffered damage.

  20          129.    In order to minimize the amount of money that JLRNA spends on warranty

  21   related repairs, JLRNA continues to conceal that the in tank fuel pump is a high-priced

  22   warranted part that should be covered under the 7-year 70,000-mile California emissions

  23   warranty.

  24          130.    Furthermore, JLRNA has refused to, and continues to refuse to provide 7-year

  25   70,000-mile California emissions warranty coverage relating to all repairs for the in tank fuel

  26   pump which should be covered under said warranty pursuant to California law. This refusal is

  27   intentional, willful, unfair, and unlawful.

  28
                                                     Page 28
                                     SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 30 of 33 Page ID #:387



   1                                   SECOND CLAIM FOR RELIEF

   2                       Violation of California Consumers Legal Remedies Act

   3                                    (Cal. Civil Code §§ 1750, et seq.)

   4          131.    Plaintiff re-alleges and incorporates by reference each allegation set forth above.

   5          132.    JLRNA has violated Section 1770 of the California Consumers Legal Remedies

   6   Act, Cal. Civ. Code Section 1750, et seq. (the “CLRA”). The violation results from JLRNA’s

   7   failure to keep its promise to the State of California, and members of the Class, including

   8   Plaintiff, that it would honor the terms of the JLRNA warranty, and by doing so, that it would

   9   honor the terms of the CCR. Furthermore, the Passport to Service provided by JLRNA to

  10   consumers, including Plaintiff, specifically references the California emissions warranty, and

  11   both inferentially and specifically represents that it will honor the terms of the CCR, however

  12   JLRNA has refused, and continues to refuse to honor the terms of the CCR, as stated herein.

  13          133.    Plaintiff is a consumer who was wrongfully required to pay for repairs which

  14   should have been paid for by JLRNA pursuant to the CCR. The Gibson Vehicle was presented

  15   by Plaintiff for repairs at a JLRNA authorized repair facility, in compliance with the terms and

  16   conditions of the JLRNA warranty. The Gibson Vehicle required repairs which should have

  17   been covered pursuant to the CCR, based upon the Gibson Vehicle’s mileage and age. JLRNA

  18   wrongfully failed and refused to pay for the warranty repairs due to the unlawful pattern and

  19   practice set forth herein. Thus, Plaintiff suffered damage.

  20          134.    JLRNA knows that it is violating the terms of the CCR, however JLRNA

  21   intentionally violates the CCR in order to save money. Plaintiff and members of the Class are

  22   generally unaware of the terms and scope of the CCR, thus JLRNA is able to get away with said

  23   wrongful conduct. As a result, Plaintiff and members of the Class have suffered damage.

  24   JLRNA engages in a systemic pattern of denying warranty claims under the CCR relating to

  25   high-priced warranted parts.

  26          135.    Plaintiff and members of the Class have presented JLRNA vehicles to JLRNA

  27   authorized repair facilities for repairs that should have been covered under the CCR, but

  28
                                                      Page 29
                                      SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 31 of 33 Page ID #:388



   1   coverage has been wrongfully denied to them. As a result, Plaintiff and members of the Class

   2   have thus suffered damage. Plaintiff brings this claim on behalf of himself and the Class.

   3             136.   JLRNA’s conduct in warranting, advertising, leasing, selling and distributing

   4   vehicles in the State of California, while at the same time knowingly and wrongfully failing to

   5   honor the terms of the CCR, constitutes the following violations of Section 1770:

   6             (a)    JLRNA represents and has represented that the vehicles sold and leased in the

   7                    State of California have characteristics or benefits which they did not have (in

   8                    violation of Section 1770(a)(5));

   9             (b)    JLRNA has falsely represented that the vehicles sold and leased in the State of

  10                    California were of a particular standard, quality, or grade when they were of

  11                    another (in violation of Section 1770(a)(7)); and,

  12             (c)    JLRNA advertised the vehicles that have been sold and leased in the State of

  13                    California with the intent not to sell them as advertised (in violation of Section

  14                    1770(a)(9)).

  15             137.   Civil Code section 1780(a) provides that any consumer who suffers damage as a

  16   result of a violation of the CLRA may bring an action to recover: 1) actual damages, but in no

  17   case shall the total award of damages in a class action be less than $1,000; 2) an order enjoining

  18   the methods, acts, or practices; 3) restitution of property; 4) punitive damages; and 5) any other

  19   relief that the court deems proper.

  20             138.   Civil Code section 1781 provides that Plaintiff may pursue this case as a class

  21   action.

  22             139.   Plaintiff requests injunctive relief pursuant to Civil Code 1782(d).

  23             140.   Plaintiff is entitled to attorney fees pursuant to Civil Code section 1780(e).

  24                                         PRAYER FOR RELIEF

  25             WHEREFORE, Plaintiff, on behalf of himself and all others similarly situated, prays for

  26   relief and judgment against JLRNA as follows:

  27             1.     Plaintiff, on behalf of himself and members of the Class, requests that the Court

  28   enter judgment against JLRNA as follows:
                                                       Page 30
                                       SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 32 of 33 Page ID #:389



   1                  (a)     An order certifying the proposed Class designating Plaintiff as named

   2   representative of the Class, and designating the Plaintiff’s Counsel as Class Counsel;

   3                  (b)     A declaration that JLRNA is financially responsible for notifying all

   4   Class members about the wrongful conduct set forth herein;

   5                  (c)     An order enjoining JLRNA from further deceptive distribution, sales,

   6   and lease practices, and to reimburse both Plaintiff and the Class for the money wrongfully

   7   paid by Plaintiff and members of the Class relating to repairs which should have been covered

   8   by JLRNA under the 7-year 70,000-mile California emissions warranty;

   9                  (d)     An award to Plaintiff and members of the Class of compensatory,

  10   exemplary, and statutory damages, including interest, in an amount to be proven at trial;

  11                  (e)     An award to Plaintiff and members of the Class of any repair costs they

  12   are owed;

  13                  (f)     A declaration that JLRNA must disgorge, for the benefit of the Class, all

  14   or part of the ill-gotten profits it received as a result of the wrongful conduct set forth herein,

  15   or make full restitution to Plaintiff and members of the Class;

  16                  (g)     An award of attorneys’ fees and costs, as allowed by law;

  17                  (h)     An award of attorneys’ fees and costs pursuant to California Code of

  18   Civil Procedure § 1021.5;

  19                  (i)     An award of pre-judgment and post-judgment interest;

  20                  (j)     Leave to amend the Complaint to conform to the evidence produced at

  21   trial; and

  22                  (k)     Other relief as may be appropriate under the circumstances.

  23   ///

  24   ///

  25   ///

  26   ///

  27   ///

  28   ///
                                                      Page 31
                                     SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 59 Filed 05/15/20 Page 33 of 33 Page ID #:390



   1                                    DEMAND FOR JURY TRIAL

   2          Pursuant to Federal Rules of Civil Procure, Rule 38(b), Plaintiff hereby demands a trial

   3   by jury as to all claims so triable.

   4

   5   Dated: May 15, 2020                             Respectfully submitted,

   6                                                   POMERANTZ LLP
                                                       THE LAW OFFICE OF ROBERT l. STARR
   7

   8
                                                 By:
   9                                                          Jordan L. Lurie
                                                               Ari Y. Basser
  10                                                          Robert L. Starr
  11
                                                           Attorneys for Plaintiff
  12

  13

  14

  15

  16

  17

  18
  19

  20

  21

  22

  23

  24

  25

  26
  27

  28
                                                    Page 32
                                     SECOND AMENDED CLASS ACTION COMPLAINT
